Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/19/2021 has been entered.
Election/Restrictions
Claim 11 was amended to delete hydrophobic silica and replace it with hydrophilic silica, essentially deleting the previous elected and examined species of thickeners.  Based upon this amendment, the election will be updated to require the combination of thickeners of hydrophilic fumed silica, aluminum oxide and hydroxyethyl cellulose.  Based upon examination of this additional new combination of thickeners, claim 17 is rejoined with the rest of the claims and all pending claims, claims 11, 15, 17 and 20-21 are under examination.
Status of Examination
	Claims 11, 15, 17 and 20-21 are pending and currently under examination.
	Applicant claims an aqueous herbicidal flumioxazin composition that comprises about 42-46% flumioxazin, about 1-4 wt% potassium salt of polyoxyethylene tristyrylphenol phosphate, along with a thickener, such as a combination of 0.1-5.0 wt% 
	The claims will be given their broadest reasonable interpretation.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 17 recite “19.3% 1,2-benzithiazolin-3-one”, but the claim does not explicitly recite how that percentage is determined.  For example it is not clear whether 19.3% is based upon w/w, w/v or v/v per total of the aqueous herbicidal formulation or some other secondary composition. Thus, claim 17 is indefinite because one of ordinary skill in the art would not have been able to ascertain the true metes and bounds of these claims in order to avoid infringing them.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15 depends from independent claim 11, but recites concentration ranges for the acrylic graft copolymer as well as the different thickeners that are broader than the concentration ranges for the same elements recited in claim 11.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11, 15, 17 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kawanaka et al. (US 2007/0066486 A1) and further in view of Bussman et al. (US 2008/0274154 A1) and Anderson et al. (US 2015/0141249 A1, of record) as evidenced by the MSDS for STEPFAC TSP-PE K (hereinafter “STEPFAC”).
Applicant Claims

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Kawanaka et al. discloses an aqueous flumioxazin composition that also contains polyoxyethylene polyarylphenol phosphate, such as the potassium salt of polyoxyethylene tristyrylphenol phosphate ester, wherein the flumioxazin may be present at 0.5 to 50 w/v% (abstract, para [0007], [0011], [0022], [0053]-[0054], Examples 1-14- see formula in para [0022]). It is noted that the Applicant’s claims and specification refer to potassium salt of polyoxyethylene tristyrylphenol phosphate, but the examples utilize STEPFAC TSP-PE K, which the STEPFAC evidentiary reference evidences is a potassium salt of a tristyrylphenol phosphate ester for this surfactant, and thus it is believed that Kawanaka et al. and Applicant are referring to the same surfactant. Kawanaka et al. exemplify an amount of flumioxazin of 46.9 wt%, which abuts the upper limit of about 46% which is claimed in claim 11 and 17 as well as 0.26% aluminum oxide thickener and approximately 1.3% fumed silica (hydrophilic fumed silica), which amounts fall within the amount required by claims 11, 15 and 17 (Example 23, para [0099], Aerosil COK84=5:1 mixture of fumed silica to aluminum oxide).  Kawanaka et al. also exemplifies the potassium salt of polyoxyethylene tristyrylphenol ether phosphate at 3.9 wt%, which falls within the weight percentage ranges required by claims 11, 15 and 17 (Example 23).   Kawanaka et al. teach that the thickener can be a water soluble polymer, such as a water soluble saccharid and teach that a combination of the water-soluble saccharide and an inorganic fine powder, such as one containing both silica and aluminum oxide, is preferable (para [0028], [0032]).The composition may 
Ascertainment of the difference between the prior art and the claims  (MPEP §2141.02)
Kawanaka et al. teach the flumioxazin composition and method as discussed above, but fails to specifically teach the inclusion of a nonionic acrylic graft copolymer surfactant or that the water soluble saccharide thickener is hydroxyethyl cellulose.  The teachings of Bussmann et al. and Anderson et al. help to cure these deficits.
Bussman et al. teach aqueous pesticidal dispersions (abstract). Bussman et al. teaches that providing a combination of an acrylic graft copolymer surfactant along with an alkoxylated polyarylphenol phosphate ester surfactant results in a surprising degree of stabilization of high concentration of lipophilic and/or hydrophobic active materials in an aqueous liquid (abstract, para [0012]).  The acrylic graft copolymer surfactant may be present at 0.1-5 wt% and the alkoxylated polyarylphenol phosphate ester surfactant may be present at 0.1-5 wt% (claim 1).  The composition may contain the preservative 1,2-benzisothiazol-3(2H)-one at 5-60 wt% (claim 1).
Anderson et al. teach a stable aqueous suspension of a substantially water insoluble herbicide (abstract, para [0005]).  Anderson et al. teach the inclusion of a thickener/anti-settling agent to provide stability to the composition at a concentration of about 0.05 wt% to about 5 wt%, which thickener may be hydroxyethyl cellulose (para [0114]).

Finding of prima facie obviousness
Rationale and Motivation (MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kawanaka et al., Bussman et al. and Anderson et al. because all references are directed to aqueous pesticidal suspension/dispersions.  Furthermore, based upon the teachings and example of Kawanaka et al. that uses a combination of a hydrophilic fumed silica and aluminum oxide which is commercially available (Aerosil COK-84) it would have been obvious to one of ordinary skill in the art to provide a combination of a hydrophilic fumed silica and aluminum oxide as thickeners.  
Regarding inclusion of hydroxyethyl cellulose, as Kawanaka et al. prefers the inclusion a mixture of silica/aluminum oxide with a water soluble saccharide polymer and Anderson et al. suggests the inclusion of the water soluble saccharide polymer hydroxyethyl cellulose for the same thickening purpose, it would have been obvious to one of ordinary skill in the art to include the hydroxyethyl cellulose thickener of Anderson et al. in the Kawanaka et al. formulation in.  One of ordinary skill in the art would have been motivated to do so because Anderson et al. teach that inclusion of thickeners within the aqueous water insoluble herbicide suspension, such as hydroxyethyl cellulose, results in stabilization of the formulation and would have done so with a reasonable expectation of success because hydroxyethyl cellulose is a species that fits within the genus of water soluble saccharides taught by Kawanaka et al. 
Regarding inclusion of a nonionic acrylic graft copolymer in the composition, it would have been obvious to one of ordinary skill in the art to utilize the acrylic graft copolymer surfactant of Bussman et al. in combination with the alkoxylated polyarylphenol phosphate ester surfactant of Kawanaka et al. in order to provide additional stability to the water insoluble flumioxazin active of Kawanaka et al. Based upon the teachings of Bussman et al., one of ordinary skill in the art would have had a reasonable expectation of success in doing so. 
Regarding the concentrations of acrylic graft copolymer, alkoxylated polyarylphenol phosphate surfactant, preservative, the propylene glycol antifreeze, the silicone emulsion antifoaming agent and thickeners, a prima facie case of obviousness necessarily exists when the prior art range overlaps or touches a claimed rang, such as in the instant rejection. MPEP § 2144.05.  Regarding the limitation that requires 0.03 to about 0.3% w/w of a first component comprising 19.3% preservative, it is noted this is simply specifying that the preservative was diluted before adding to the composition and thus the overall percentage of actual preservative should be approximately 1/5th of the stated 0.03 to 0.3% (IE 0.006 to 0.06%).  Furthermore, as the present claims are composition claims, such a limitation will not be deemed to require that the preservative is diluted before adding to the final composition.  Thus, as Kawanaka teach preservative at between 0.01 and 5 w/v%, which would have overlapped with the diluted amount of preservative claimed, the amount of preservative would have been prima facie obvious. Additionally, it is noted that the amounts of the thickeners, active, antifreeze, preservative and antifoam agent are result effective variables that would have been routinely optimized until the desired stability, herbicidal activity, antifreeze, preservative and antifoam properties were achieved, absent evidence to the contrary.  
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the prior art is suggestive of the claimed invention.
Response to Arguments
	The cancelation of claims 1-10 and the dependence of claims 20-21 on amended claim 11 has rendered the former 102 rejection of claims 1-8 and 20-21 and the former 103 rejection over Kawanaka and McKnight of claims 1-8, 10 and 20-21 moot.  Thus, the aforementioned 102 and 103 rejections are hereby withdrawn.
	Applicant traverses the 103 rejection of claims 11-13, 15 and 20-21 as unpatentable over Kawanaka in view of McKnight and Bussman by asserting that none of the references teach a potassium salt of polyoxyethylene tristyrylphenol phosphate, but rather ether or ester forms. Applicant further argue that they have demonstrated unexpected results over the prior art and points to Tables 9-11 of the specification that compare the storage stability of compositions 1-3.  These lines of reasoning were not found persuasive.
	Regarding the unexpected results, to effectively rebut a prima facie case of obviousness, the results must be unexpected, commensurate in scope with the claimed invention and must be compared against the closest prior art.  In re Clemens, 622 F.2d 1029, 1036 (CCPA 1980); In re Burckel, 592 F.2d 1175 (CCPA 1979).  In the instant scenario, Applicant has not compared the inventive compositions against the closest prior art, which is Kawanaka et al. Thus, the data is not yet sufficient to rebut the prima facie case of obviousness set forth above. Regarding the argument about the polyoxyethylene tristyrylphenol phosphate not being taught by the prior art references, it is noted that the actual surfactant utilized in the composition
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L BRANSON whose telephone number is (571)270-3812.  The examiner can normally be reached on Monday -Friday 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DANIEL L. BRANSON
Examiner
Art Unit 1616

/JOHN PAK/Primary Examiner, Art Unit 1699